Citation Nr: 0200197	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  01-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for left knee anterior 
cruciate ligament (ACL) reconstruction, currently evaluated 
as 30 percent disabling.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had periods of active duty for training, 
including June and July 1998.  This appeal arises from a 
December 2000 rating decision of the Department of Veterans 
Affairs (VA), North Little Rock, Arkansas, regional office 
(RO).  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service connected left knee disability is 
manifested by complaints of pain and swelling on use; 
objective findings have shown full extension, minimal 
limitation of flexion, mild instability and functional loss, 
and mild degenerative joint disease by X-ray testing.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
left knee anterior cruciate ligament (ACL) reconstruction, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Codes 5003, 5256-5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA may be obligated under the Veterans Claims Assistance Act 
of 2000, (VCAA), [now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), with 
implementing regulations published at 66 Fed. Reg. 45620, 
45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326], to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  The Board finds that that 
obligation was fulfilled in this case.  The RO has furnished 
the veteran the law and regulations regarding the 
requirements for entitlement to a higher rating.  He was 
provided with multiple VA examinations, and private and VA 
medical records were obtained.  In light of the above, the 
Board finds that a remand would serve no useful purpose and 
would only impose unnecessarily additional burdens on VA 
without benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) and Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2001).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

The veteran injured his left knee during a period of active 
duty for training in July 1998.  An ACL repair and partial 
lateral meniscectomy were performed in January 1999.  Service 
connection for left knee anterior cruciate ligament (ACL) 
reconstruction was granted in December 1999, and a 30 percent 
evaluation was assigned from July 1998.  A December 2000 
rating decision continued the prior evaluation.  The veteran 
contends that he is entitled to a higher evaluation. 

Under Code 5260, the current 30 percent evaluation of the 
veteran's left knee disability is appropriate where leg 
flexion is limited to 15 degrees.  No higher evaluation is 
available under that code section.  38 C.F.R. Part 4, 
Diagnostic Code 5260 (2001).  Similarly, the current 30 
percent evaluation would be the maximum available under code 
5257 based on a severe level of recurrent subluxation or 
lateral instability.  38 C.F.R. Part 4, Diagnostic Code 5257 
(2001).

A higher evaluation would be available if the evidence 
demonstrated ankylosis of the knee joint, or nonunion of the 
tibia and fibula, with loose motion, requiring a brace, or 
that leg extension was limited to 30 degrees or more.  38 
C.F.R. Part 4, Diagnostic Codes 5256, 5261, 5262 (2001).

A VA examination was conducted in December 1999.  The veteran 
reported continued medial knee pain and swelling.  He stated 
that he was unable to climb stairs or run.  The veteran 
reported difficulty sleeping at night.  He used a hinged knee 
brace for support in his work as a corrections officer.  On 
examination, there was left leg extension to 0 degrees and 
flexion to 135 degrees, compared to 140 degrees on the right.  
The veteran had negative Lachman's and negative pivot shift.  
The left knee was stable to anterior and posterior drawer, 
and to varus stresses.  There was 2 to 3+ opening with valgus 
stress.  There was tenderness over the medial collateral 
ligament.  The veteran had pain with McMurray's but no 
definite audible click.  Motor strength was 5/5 throughout.  
X-rays showed some lateral joint line narrowing with marginal 
osteophytes.  The impression was status post left knee ACL 
reconstruction with residual pain and instability.  The 
examiner believed the MCL was still torn and might require 
additional surgery.  The veteran's pain and swelling were due 
to the instability of his knee, and he should be restricted 
from running, jumping and climbing stairs until this had been 
resolved.

A February 2000 outpatient record noted mild tenderness of 
the left knee.  There was full range of motion.  The examiner 
noted positive valgus laxity in full extension and at 30 
degrees of flexion.  X-rays showed mild degenerative joint 
disease.

On a July 2000 outpatient record, the examiner noted a range 
of left leg motion of 0 to 130 degrees.  The veteran was to 
continue physical therapy and anti-inflammatories.

A VA examination was conducted in September 2000.  The 
veteran reported knee swelling with extended standing, 
stiffness with sitting, and occasional locking and popping 
with walking.  He also reported night pain.  He used a hinged 
knee brace for support.  He worked 12 hour shifts as a 
corrections officer; this required frequent getting up and 
down from a sitting position. 

On examination, there was no warmth, effusion, or erythema of 
the left knee.  There was a well-healed, nontender, anterior 
scar consistent with his previous surgery.  The veteran was 
nontender laterally.  He was minimally tender along the 
region of the posterior horn of the medial meniscus.  There 
was excellent motion without pain from 0 degrees up to 135 
degrees.  There was negative Lachman's with a firm end point, 
and he was able to do varus and valgus stress.  There was 
negative posterior drawer.  McMurray produced pain laterally, 
and he did have a lot of grating crepitance with this 
maneuver laterally.  He did have a small area of numbness 
over the anterior lateral aspect of the knee consistent with 
an injury to the infrapatellar branch of the saphenous nerve; 
this was commonly damaged during the operative procedure.  
The veteran walked with an antalgic gait on the left and 
demonstrated much difficulty with doing a deep a knee bend.  
Motor and sensory were otherwise intact.  The left lower 
extremity had good pedal pulses.

X-rays showed two screws in the veteran's distal femur and 
proximal tibia consistent with his reconstructive procedure.  
They appeared to be in good location.  He had some early 
degenerative changes, most notably in the lateral 
compartment, but with good maintenance of joint space.  The 
assessment was status post left ACL reconstruction with 
residual functional disability.  The veteran did have 
degenerative changes in his knee on X-ray and this was 
supported by the findings of crepitance and popping with 
McMurray exam laterally.  The examiner believed the veteran 
did have some functional limitation with pain.  According to 
the examiner, the veteran's "biggest disability" was being 
on his feet for an extended period of time, over 4 hours at a 
time, without being able to sit for at least a short break.

A February 2001 outpatient record showed the veteran 
complaining of left knee pain relieved by Percocet; this 
medication caused pruritus.  The veteran also noted swelling 
of the left knee with prolonged standing.  The veteran 
reported that he would have to give up his job as a 
corrections officer because of leg problems.  

The medical evidence of record shows that the veteran's left 
knee disability is appropriately compensated by the current 
30 percent evaluation.  The veteran has complaints of pain 
and swelling on use, and he wears a brace.  Objective 
findings have shown full extension, minimal limitation of 
flexion, mild instability and functional loss, and mild 
degenerative joint disease by X-ray testing.  

In considering the applicable code sections, the Board notes 
that the examinations of record have not described the 
moderate level of recurrent subluxation, lateral instability 
required for a 20 percent evaluation under code 5257; in 
fact, the current findings are most appropriately 
characterized as slight, warranting a 10 percent evaluation 
under that code section.  38 C.F.R. Part 4, Diagnostic Code 
5257 (2001).  However, the X-ray reports of record found 
evidence to substantiate arthritis of the left knee, and this 
has resulted in a slight limitation of leg flexion.  Thus, a 
separate 10 percent evaluation under code 5003 would be 
appropriate.  See VAOGPREC 23-97; 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5261 (2001).  

The veteran is not entitled to compensable ratings under 
Codes 5260 or 5261 since leg flexion is not limited to 45 
degrees or less, and leg extension is not limited to 10 
degrees or more.  38 C.F.R. Part 4, Diagnostic Codes 5260, 
5261 (2001).  Similarly, the evidence of record does not 
demonstrate the presence of ankylosis of the knee joint, or 
nonunion of the tibia and fibula, which could merit a higher 
evaluation under code sections 5256 or 5262.  38 C.F.R. Part 
4, Diagnostic Codes 5256, 5262 (2001).

As noted above, the objective findings with respect to the 
left knee merit at most a 10 percent evaluation under code 
5257, and a separate 10 percent evaluation under code 5003.  
However, these findings, combined with his reported pain on 
use and medically noted functional loss, provide the basis 
for the 30 percent evaluation currently assigned.  Thus, no 
additional disability based on functional loss is merited.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001).  Extraschedular consideration is not 
appropriate.  See 38 C.F.R. § 3.321(b)(1) (2001).  Ratings 
shall be based as far as practicable upon the average 
impairment of earning capacity.  In the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Director, Compensation and Pension Service, may approve 
an extra-schedular evaluation.  In this case, the rating 
schedule is not inadequate; higher evaluations exist for more 
severe symptoms.  While the veteran may feel that his left 
knee problems are far more severe than reflected in the 30 
percent rating assigned, the medical evidence of record, 
considered in connection with the rating schedule, shows that 
the 30 percent is proper.  The Board notes that the veteran 
is concerned that his disability, in particular the 
degenerative changes of his knee, will increase in severity 
in the future.  In this regard, we remind the veteran that, 
should his disability become more severe in the future, he 
may again file a claim for a higher rating on the basis of 
evidence showing such an increase in severity.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

